Citation Nr: 1203044	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  10-40 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from December 1952 to October 1954.  During that period of service, the Veteran was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss and tinnitus.  The Veteran timely appealed those issues.

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in August 2011; a transcript of that hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran's service treatment records are not available for review, with the exception of his separation examination.  It appears, according to a February 2009 PIES request that his service treatment records are fire-related; the RO issued a formal finding of unavailability of his service treatment records in April 2009.  


In cases where service medical records are unavailable, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Review of the Veteran's claim file demonstrates that he currently is diagnosed with bilateral sensorineural hearing loss.  The first such complaint and diagnosis of such hearing loss is in February 1998.

The Veteran's separation examination from October 1954 demonstrates 15 out of 15 on a whisper test at discharge from service.  The Board recognizes, as is stated in the September 2009 VA examiner's opinion, that such a whisper test "does not preclude the presence of a high frequency hearing loss" at that time.  

The Veteran has stated that he had hearing loss and tinnitus during service; he indicated that, while in the Republic of Korea, he was a machine gunner in a bunker, where he would fire lots of rounds at a time on the enemy in combat.  He stated that he would lose his hearing and had ringing in his ears following such firing; he was not provided any hearing protection.  The Board finds that such lay testimony, as to hearing loss and tinnitus symptomatology and exposure to acoustical trauma in service, is similar to the types, places and circumstances of the Veteran's service, particularly given his CIB for combat in the Republic of Korea.  See 38 U.S.C.A. § 1154(b) (West 2002).  Thus, this case turns on the VA examiner's nexus opinion.

In the September 2009 VA examination, the examiner opined that she could not determine whether the Veteran's hearing loss and tinnitus were the result of military service without resorting to mere speculation.  Additionally, the examiner does not appear to address the Veteran's competent and credible lay evidence as to continuity of symptomatology in this case, particularly as to whether he has had hearing loss and tinnitus since military service.  Therefore, the Board finds the September 2009 VA examiner's opinion to be an inadequate opinion in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  On remand, the Veteran should be afforded another VA examination in order for an adequate nexus opinion to be provided.

During his hearing, the Veteran indicated that he recently saw a Dr. H. and that he saw that doctor previously approximately ten years ago.  The RO/AMC should attempt to obtain any private treatment records not already of record, particularly from Dr. H., on remand.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to identify any private treatment that he may have had for his hearing loss and tinnitus since discharge from service, including from Dr. H.  After securing any necessary release forms, attempt to obtain and associate those identified treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.


2.  Schedule the Veteran for a VA audiologic examination in order to determine whether his claimed bilateral hearing loss and tinnitus are related to military service.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any bilateral hearing loss and tinnitus found.  The examiner is then asked to opine whether the Veteran's current bilateral hearing loss and tinnitus more likely, less likely or at least as likely as not (50 percent or greater probability) arose as a result of military service, to include any noise exposure therein.

The examiner is to take as conclusive fact that the Veteran had acoustical trauma in military service secondary to his combat service in the Republic of Korea as a machine gunner without hearing protection.

The examiner should specifically discuss the following in his/her opinion: (a) the Veteran's separation examination; (b) the Veteran's lay evidence of hearing loss and tinnitus in service and subsequent continuity of symptomatology since service-including the two lay statements from the Veteran's wife and sister-in-law, which note that since 1955 the Veteran has had hearing loss symptomatology; (c) the February 1998 audiological examination; (d) the numerous entries in his recent medical records denying hearing loss or tinnitus; and, (e) the September 2009 VA examination.

If any disorder is found to be related to service, then the examiner should opine whether the other disorder (e.g., hearing loss is service-related and tinnitus is not) more likely, less likely or at least as likely as not is the result of, related to, or aggravated by (i.e. made permanently worse beyond the normal progression of that disease) by the service-related disorder.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



